ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of kidnapping, § 565.110, RSMo 1986; sodomy, § 566.060, RSMo 1986; and armed criminal action, § 571.015, RSMo 1986; and the denial of his Rule 29.15 motion. .These appeals have been consolidated for review pursuant to Rule 29.15(Z). We affirm the judgments.
The evidence in support of the jury’s verdict is not insufficient and no error of law appears; the findings and conclusions of the motion court are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).